 Case 5:18-cv-02479-BLF Document 95 Filed 11/08/18 Page 1 of 26


      MANLY
      STEWART
      Fl NALDI
  LAWYERS




                                           November 7, 2018


HON. MAGTSTRA TE JUDGE VIRGIN IA K. DEMARCHI
United States District Court, Northern District of Cal ifornia
280 South l st Street, Room 2112
San Jose, CA 95113


           CASE:          A ly Raisman v. United States Olympic Committee, et al.
                          Case No.:      5:18-cv-02479-BLF

           RE:            DISCOVERY LETTER BRIEF AS TO SUBPOENA TO ROPES &
                          GRAY

Hon. Virginia K. DeMarchi,

         In accord with the Honorable Magistrate Judge Virginia K. DeMarchi's Standing Order for
Civil Cases, with respect to discovery disputes, the Parties (the term "Parties" defined for purposes of
this letter as the Plaintiff, Alexandra Rose Raisman ("Plaintiff") and third-party Ropes & Gray LLP
("Ropes") submit the instant Letter Brief in compliance with Section 4(c). Thus, the Parties jointly
submit the following information:

      I.      STATEMENT OF DISPUTE REQUIRING RESOLUTION.

        Plaintiff served a subpoena on Ropes for documents related to an ongoing independent
investigation commissioned by the United States Olympic Committee ("USOC") and conducted by
Ropes into decades-long abuse of athletes by Larry Nassar ("the Independent Investigation").
Ropes will release its findings in a public report and fully expects to issue it to the public before
year-end. This dispute concerns the discoverabili ty of:

           I. Documents and correspondence provided by USOC and USA Gymnastics ("USAG"),
              respectively, to Ropes;;

           2. Witness interview memoranda prepared by Ropes;

           3. The draft and final versions of the report being prepared by Ropes.

Ill

Ill
                                                                                             telephone   949 252 9990
                                                                                             toll-free   800 761 2220
                                                                                             fax         949 252 9991
7 1765158 2
                                                                                    19100 Von Karman Avenue, Suite 800
                                                                                                      Irvine, CA 92612
                                                                                                 www.manlystewart.com
  Case 5:18-cv-02479-BLF Document 95 Filed 11/08/18 Page 2 of 26


Hon. Magistrate Judge Virginia K. Demarchi
lJ.S. DISTRICT COURT
November 7, 2018
Page 2 of9

    II.      PARTIES' POSITIONS

        Pursuant to Section 4(c)(ii) of the Standing Order, the Parties provide their respective
positions in 1500 words or less:

          1. The Plaintifrs Position On Discoverability of Documents

       Plaintiffs subpoena (attached as Exhibit " 1" hereto) seeks documents and correspondence
that Ropes & Gray received from USOC and USAG, witness statements and reports of findings.

         As background, Ropes & Gray was enlisted by the USOC to conduct an independent
investigation of the USOC to determine "who knew what when." In meet-and-confer efforts, Ropes
& Gray has reiterated that it was independent and that the USOC was not its client, nor would it be
claiming attorney-client privilege with respect to Ropes & Gray's relationship with the USOC. In
conducting this investigation, Ropes & Gray is believed to be in receipt of documents from both
USOC and USAG, and through meet-and-confer efforts, it appears that Ropes & Gray is, in fact, in
possession of such documents, and that it has conduct witness interviews and drafted reports regarding
its findings .

         Ropes & Gray's objection is based on a letter sent to counsel, stating several general grounds.
It has three objections to production: (1) that the production is untimely, (2) that the production would
be burdensome and harassing, and (3) that there are numerous privileges that apply to the production.
Plaintiff will evaluate each of these:

             1.      The Requests Are Neither Burdensome, Nor Made Untimely.

        Ropes & Gray claims that the requests are "untimely" and also "burdensome". These
objections fail to prevent disclosure:

        First, the objection that the requests are "burdensome" fail to deny production. Specifically,
the Central District of California held in 2009 that, " ... to the extent defendant objects that certain
requests, such as Interrogatory no. 13, seek information equally available to plaintiff, ' courts have
unambiguously stated that this exact objection is insufficient to resist a discovery request."
National Academy of Recording Arts & Sciences, Inc. v. On Point Events, LP, 256 F.R.D. 678,
682 (C.O . Cal. 2009) . While Ropes & Gray does not want to produce these documents, this is not
a legal basis to refuse to do so. Plaintiffs counsel has even offered to pay for the reasonable
copying fees of this information, in the event the cost was a prohibitive factor. No response was
received.

        Ropes & Gray says the request is "untimely" in that it was made before it completed its
investigation; not that the subpoena has a facial defect. This objection is unmoored from any
authoritative law. It' s concern that it would disclose documents before it discloses its report, is not
cognizable as an unreasonable time to respond . F.R.C.P. 45(d)(3)(A)(ii) provides that objection may
be made if a propounding party," . .. fails to allow a reasonable time to comply ... " Ropes & Gray was
given over one month to comply (issued on September 26, 2018 with production on November 1,


71765158 2
  Case 5:18-cv-02479-BLF Document 95 Filed 11/08/18 Page 3 of 26


Hon . Magistrate Judge Virginia K. Demarchi
U.S. DISTRICT COURT
November 7, 2018
Page 3 of9

2018), which is imminently reasonable. The requests are not burdensome nor "untimely". Ropes &
Gray simply just does not want to comply, which is no ground upon it can refuse to do so.

             II.      There ls No Privilege That Prevents Production.

        In meet-and-confer with Ropes & Gray, Mr. Hubbard indicated that there were several
privileges he claimed to apply including: (1) the Mediation Privilege, (2) Attorney Work Product
Doctrine, (3) a governmental investigative privilege, and (3) cited authority in written meet-and-
confer efforts for an attorney work product privilege. None of these privileges prevent disclosure of
the requested documents.

       First, there is no protection under the "Mediation Privilege." While Federal Courts recognize
Mediation Privileges (see Falb v. Motion Picture Indus. Pension & Health Plans, 16 F. Supp. 2d
1164, 1179-80 (C.D. Cal. 1998), affd, 216 F.3d 1082 (9th Cir. 2000)), there is no mediation here.
Ropes & Gray has not set forth any grounds upon which mediation has begun, who is the mediator,
and how that protects documents sent to Ropes & Gray. This is simply one more objection that Ropes
& Gray has levied against production of these documents, without authority.

         Second, the attorney-work product doctrine does not shield disclosure. The very case Ropes
& Gray relied upon in the meet-and -confer process held that, "[ a ]pplication of these standards
demonstrates that Kidder's invocation of the work-product rule to protect factual summaries of
statements made by interviewees cannot stand. Specifically, Kidder has failed to sustain its
burden to demonstrate that the documents at issue were created principally or exclusively to
assist in contemplated or ongoing litigation." In re Kidder Peabody Securities Litigation, 168
F.R.D. 459, 462--03(S.O .N.Y. 1996) [emphasis added]. Kidder, relied upon by Ropes & Gray, stands
for the very proposition that Plaintiff makes: receipt of documents by an attorney does not transmute
them into privileged documents, especially when it is not even USOC's or USAG's attorney. See
In re Superior Nat. Ins. Gr. 518 B.R. 562, 569 (Bankr. C.D. Cal. 2014) . In California, the attorney-
client privilege applies if the statement is made by a client or potential client, to a legal professional,
fo r the purpose of receiving legal advice. Costco Wholesale Corp. v. Superior Court, (2009) 47
Cal.4th 725. Even a statement by an employee to the employer' s attorney may not be privileged, if
the employer requires the employee to make the statement. D.I. Chadbourne, Inc. v. Superior Court,
(1964) 60 Cal.2d 723, 737. Moreover, "a litigant may not silence a witness by having him reveal his
knowledge to the litigant's attorney." D.I. Chadbourne, Inc., supra, 60 Cal.2d at 729. "[U]nless the
request is clearly improper by virtue of well-established causes for denial. . . only strong public
policies weight against disclosure." Greyhound Corp. , supra, 56 Cal.2d at 377-78 . "Major categories
of non-derivative evidentiary material excluded from the concept of an attorney' s work product
include .. . written or recorded statements of prospective witnesses." Id. at 488 . These "statements
written or recorded independently by witnesses neither reflect an attorney's evaluation of a case nor
constitute derivative material, and therefore are neither absolute nor qualified work product." Id. at
502. There is "no dispute that a statement independently prepared by a witness does not become
protected work product simply upon its transmission to an attorney." Id. When witness statements are
sought, compelling a response "is unlikely to vio late the work product privilege." Id.

        " Major categories of non-derivative evidentiary material excluded from the concept of an


7 1765158 2
  Case 5:18-cv-02479-BLF Document 95 Filed 11/08/18 Page 4 of 26

Hon. Magistrate Judge Virginia K. Demarchi
U.S. DISTRICT COURT
November 7, 2018
Page 4 of9

attorney's work product include ... written or recorded statements of prospective witnesses." Id. at
488. There is "no dispute that a statement independently prepared by a witness does not become
protected work product simply upon its transmission to an attorney." Id. When information pertaining
to witness statements is sought, compelling a response "is unlikely to violate the work product
privilege." Id.

        Ropes & Gray asserts something akin to an "official information" privilege. Kelly v. City of
San Jose, 114 F.R.D. 653, 668 (N.D. Cal. 1987) ("Many of the courts that have developed doctrine
about the executive or governmental privilege have drawn on cases involving the "state secrets"
privilege for procedural guidelines") This privilege is completely inapplicable to Ropes & Gray as it
is not a governmental entity, nor is its investigation one protected by a "state-secrets" privilege.
Further, the documents it received were voluntarily sent from USOC and USAG, with witness
statements from willing participants. It has no subpoena power and was retained as an independent
law firm to conduct an objective investigation.

             111.    There Is No Attorney-Work Product As The Investigation, Admittedly, Was Not
                     Done For A " Client"

         As to witness statements and reports of Ropes & Gray, it has no protectable work product.
Caito is a California state court case, though Federal privilege law applies in this matter. See von
Bulow by Auersperg v. von Bulow, 811 F.2d 136, 14 1 (2d Cir. 1987) ("The evidence sought from
Reyno lds is relevant to both the federal and state claims. In such situations courts consistently have
held that the asserted privileges are governed by the principles of federal law.") Notwithstanding
Federal law, Ropes & Gray has no protection under California law. The case of Caito v. Superior
Court, 54 Cal. 4th 480, 486 (2012), cited by Ropes & Gray, is distinguishable on several bases. First,
the materials in Caito at-issue were obtained by "counsel for the state" conducting the investigation;
a litigant. Id. at 487 . Here, Ropes & Gray denies any role as counsel for USOC or USAG and has
publicly stated that it is an independent investigator. Further, there is no attorney-client privilege, nor
"anticipated litigation" as they claim; litigation has commenced and their investigation, admittedly,
has nothing to do with litigation. See Exhib it "2". Ropes & Gray is not conducting an "investigation"
that has anything to do with litigation, anticipated litigation, or representation of clients.

         Under Federal Law, " ... ' to qualify for protection against discovery under [Rule 26(b)(3)] ,
documents must have two characteristics: ( 1) they must be ' prepared in anticipation of litigation or
for trial, ' and (2) they must be prepared ' by or for another party or by or for that other party's
representative.' " In re Grand Jury Subpoena (Mark Torf/Torf Envtl. Mgmt.), 357 F.3d 900, 907 (9th
Cir. 2004). Ropes & Gray meets neither of these criteria in refusing to produce the reports and draft
reports it creates involving the USOC and USAG.

        2. Ropes & Gray's Position On Discoverability of Documents.

         Ropes is not a party to this litigation and does not seek to hamper the proceedings or the
parties ' discovery efforts. Its sole mission is to determine the facts surrounding Nassar's abuse,
including who knew what and when at USOC and USAG, as well as contributing factors such as
systemic deficiencies, failures of oversight and cultural conditions in elite athletics and Olympic


7 1765158 2
  Case 5:18-cv-02479-BLF Document 95 Filed 11/08/18 Page 5 of 26


Hon. Magistrate Judge Virginia K. Demarchi
U.S. DISTRICT COURT
November 7, 2018
Page 5 of9

sports, for the purpose of helping to ensure, in the public interest, that such abuse can never happen
again .

        The Independent Investigation is thus a unique fact-finding mission, for an express public
purpose. As such, it merits protection from civil litigation and the discovery sought herein,
particularly during its pendency. Such protection is essential if the integrity of the Independent
Investigation is to be maintained . Were this independent review to become part and parcel of
pending discovery efforts, witnesses would decline to cooperate with our review, and we would
be severely impeded in our effort to deliver non-adversarial, independent, straight-up fact-finding
in the service of important public interests in mitigating risk and preventing child sexual abuse.

         Allowing Plaintiff's subpoena requests would intrude into the Independent Investigation
and disrupt its efforts when more appropriate, legitimate and proper avenues are available to
Plaintiff to seek the information requested herein through the rules governing discovery in civil
litigation. For example, Plaintiff seeks from Ropes the very same documents that are available
from its party opponents. In addition, while the Independent Investigation is ongoing, Plaintiff
seeks the core work product of Ropes attorneys that is reflected in witness interview memoranda
and preliminary drafts of the Independent Investigation report, which is a report designed and
intended for the public, and which will be delivered to the public in a matter o.f weeks.

                   a. Ropes Should Not Be Required to Produce Documents The Investigation
                      Received From USOC or USAG

         Ropes has properly objected to the production of documents provided to the Independent
Investigation as unduly burdensome under Rule 45(d)(3)(iv) . Documents provided by USOC and
USA'G are (or will be when party discovery allows) available from those parties, and Plaintiff has
provided no evidence to the contrary. It is clear that courts are "particularly reluctant to require a
non-party to provide discovery" in matters such as the present one, where that discovery can be
produced by one of the litigants . Amini Innovation Corp. v. McFerran Home Furnishings, Inc .,
300 F.R.D. 406, 409-410 (C.D. Cal. 2014) (The "court may prohibit a party from obtaining
discovery from a non-party if that same information is available from another party to the
litigation." Rocky Mountain Medical Management, No. 4 : 13-cv-64-EJL, 20 I 3 WL 6446704, at *4
(D. Idaho Dec. 5, 2013) ... Arthrex, Inc. v. Parcus Medical, LLC, No . 2:10-cv- 151 -FTM, 2011 WL
64 15540, at *6 (S.D. Ind. Dec. 21, 2011) ("A party's ability to obtain documents from a source
with which it is litigating is a good reason to forbid it from burdening a non-party with production
of those same requests ."). 1

          The timing of Plaintiff's req uest is concerning in light of the parties' disputes concerning
whether merits discovery is stayed. Subpoenaing Ropes while those issues remain open
additionally burdens Ropes and this Court by entangling the Independent Investigation in the
liti gants ' dispute, the resolution of which may be dispositive of the issues framed here. Rule 45 is
not a tool to allow parties to circumvent the discovery procedures required by the Court.

         1  Plaintiff's reliance on a decision relating to party interrogatories is wholly inapposite to an objection
to a third party subpoena issued pursuant to Rule 45 .


7 1765158 2
  Case 5:18-cv-02479-BLF Document 95 Filed 11/08/18 Page 6 of 26


Hon. Magistrate Judge Virginia K. Demarchi
lJ.S. DISTRICT COURT
November 7, 2018
Page 6 of9



                 b. Ropes should not be required to produce Witness Statements or Draft
                    Reports

        During the course of the Independent Investigation, Ropes has interviewed numerous
w itnesses, including survivors of sex ual abuse. These witness interviews were neither recorded
nor stenographically transcribed. Rather, notes were taken by a Ropes lawyer who necessarily
exercised judgment in taking the notes and synthesizing the information for use in connection with
the finding of facts , and the preparation of the investigative report for release to the public. Any
interview memoranda therefore incl ude and reflect attorney mental impressions (in terms of top ics
covered and questions posed, together with the context of other witness information and associated
documents determined to be relevant). Moreover, the very selection of certain witnesses, and the
order in which they were interviewed would disclose counsel ' s judgment on how to conduct the
Independent Investigation.

        Ropes is working expeditiously to complete the Independent Investigation's report. Any
benefit of Ropes' fact-finding to which Plaintiff is entitled will be provided by the public report.
Rule 26(b )(2)(C)(i) restricts Plaintiffs discovery of drafts of the Independent Investigation report,
wh ich reflect the very core of Ropes attorneys' mental impressions. While it is correct that Ropes,
as the independent investigator, does not have a client re lationship with the USOC, these mental
impressions and core work product are privileged and deserve protection from discovery.

         The work product privilege codified by Section 2018.030 of the California Code of Civil
Procedure requires neither a lawye r/client relationship nor the anticipat ion of litigation. That
statute, and the broad protection it affords, has been applied in federal and state court in California.
(See, e.g. Ritchie v. Sempra Energy, No. 1O-cv-1513 -CAB, 2015 WL 12912030 * 16; n.6 (S.D.
Ca l. June 11 , 2015) (recognizing case law deferring to federal work product doctrine in light of
Fed. R. Evid. 501, but applying § 2018.030 nonetheless.) It provides in part:

                 (a) A writing that refl ects an attorney's impressions, conclusions, opinions, or
                 legal research or theo ries is not discoverable under any circumstances .

Cal. Code Civ. Proc . § 2018.030.

        Pursuant to Caito v. Sup. Ct. , 54 Cal. 4th 480 (20 12), the witness statements sought by
Plaintiffs are precisely the type deserving of this absolute protection. Coito makes clear that
absolute protection is extended to witness statements "inextricably intertwined" with the attorney ' s
notes or comments, or where the line of questioning, and the absence of certain questions, "provide
a window" into the attorney's evaluation of the issues . Coito at 495 . Caito 's in-depth analysis of
work product in general and witness statements in particular recognizes that California deliberately
excised language requiring that work product be created "by or for a party" or "in preparation for
or in anticipation of litigation" from the statute. Id. at 492-493 .

       California's broad recogn ition of core work product protection traces back to the policy
behind the seminal work product ruling, where requiring an attorney to turn over memoranda of


7 1765158 2
  Case 5:18-cv-02479-BLF Document 95 Filed 11/08/18 Page 7 of 26


Hon. Magistrate Judge Virginia K. Demarchi
U.S. DISTRICT COURT
November 7, 2018
Page 7 of9

witness interviews and drafts of its work product were found to contravene "the general policy
against invading the privacy of an attorney' s course of preparation." Hickman v. Taylor, 329 lJ .S.
495, 510-12 (1947) ; see also Upjohn, 449 U.S. 383 , 399 (1981) ("Forcing an attorney to disclose
notes and memoranda of witnesses' oral statements is particularly disfavored because it tends to
reveal the attorney's mental processes.") ; In re Kidder Peabody Sec. Litig. , 168 F.R.D. 459,473
(S.D.N.Y. 1996) (explaining that "core attorney mental processes" receive "particular solicitude").
Plaintiffs misconstrue Ropes ' reliance on Kidder. 2

        Even were the Court to conclude that Ropes ' claim to work product protection is not strictly
covered under § 2010.30 or related case law, the larger policy rationale behind work product
protection is directly applicable and should be recognized to protect the core work product
generated internally by Ropes for its own use in preparing the report.

         Moreover, the intrusion resu lting from Plaintiffs requests is otherwise improper. Courts
have relied on a variety of rationales to uphold protection of materials such as those that Ropes is
generating here. For example, the self-critical analysis privilege has been held to safeguard
materials prepared in the course of an internal investigation or review, faci litating the free flow of
information to aid investigations and encourage remediation. See Reichhold Chems. v. Textron ,
157 F.R.D. 522, 524 (N.D. Fla. 1994). Such policy goals are similarly app licable here, where
Ropes has interviewed numerous witnesses, includ ing survivors of sexual abuse who wished to
remain anonymous, and where the results of the Independent Investigation are expressly intended
to further important public policy interests, foremost among them the prevention of child sexual
abuse through informed and effective reform. If necessary, Ropes is prepared to present authority
from cases applying the self-critical analysis privilege and other authorities that have rejected
attempts to discover analogous material as protected by law based upon important public policy
considerations which, with other factors, warrant extending privilege and other protections to
sh ield investigatory material from discovery - particulal'ly before a report has issued. 3


    III.       WHETHER COURT SHOULD CONDUCT A HEARING.

           1. Plaintifrs Position

        Plaintiffs counsel believes that given the broad objections lodged by Ropes & Gray and
clear-cut authority evidencing why production should be compelled, makes a hearing on the matter
unnecessary.

           2. Ropes & Gray's Position



           2
           It is not our position that docume nts became privileged because USAG or USOC sent them to Ropes. As
stated before, Ropes does not seek to extend _internal Ropes privilege to documents provided to the Independent
Investigation by third parties.
         3 Ropes reserves all rights with respect to points and authorities for which the word count under the
Standing Order does not afford sufficient space.


71765158 2
      Case 5:18-cv-02479-BLF Document 95 Filed 11/08/18 Page 8 of 26

Hon . Magistrate Judge Virginia K. Demarchi
l J.S. DISTRICT COURT
November 7, 2018
Page 8 of9

        To the extent the Court is not inclined to deny Plaintiffs request based upon the
foregoing discussion, Ropes requests an opportunity to be heard fully on these important issues
either through additional briefing, an oral hearing, or both. Such additional consideration is
appropriate because this letter brief format may be insufficient to fully address the adverse
effects that subpoena compliance would have on the course, quality, integrity and completion of
the ongoing Independent Investigation into Larry Nassar's decades-long abuse of gymnasts, and
the issuance of Ropes' report to the public setting forth the Investigation's factual findings.

       IV.       DISCOVERY CUT-OFF DATES FOR FACT AND EXPERTS.

             The discovery cut-off dates are as fo llows:

             January 10, 2020:      Non-Expert Discovery Cutoff

             March 9, 2020:         Expert Discovery Cutoff

       Importantly, for the jurisdictional challenges and discovery disputes that are pending,
November 21, 2018 is the final day for the Plaintiff to file Oppositions to the USOC's (and other
defendants') challenges under F.R.C.P. 12(b)(2).

       V.       ATTESTATION TO COMPLIANCE WITH LEAD COUNSEL CONFERENCE.

       On October 30, 2018, Lead Counsel in this matter (Mr. Vince Finaldi for the Plaintiff and
Mr. Eric Hubbard for Ropes & Gray; with presence of other counsel) conferred, pursuant to the
demand of Plaintiff under the Standing Order, though no informal resolution could be attained.

       VI.      ATTACHMENTS WITH SPECIFIC DISCOVERY MATERIAL AT-ISSUE

             The following attachments to this submission are as follows:

             Exhibit "l "   Subpoena For Production of Documents to Ropes & Gray

             Exhibit "2"    Press Release of Ropes & Gray

             Exhibit "3"    Subpoena Responses and Objections from Ropes & Gray

Ill

Ill

Ill

Ill

Ill



71765158 2
  Case 5:18-cv-02479-BLF Document 95 Filed 11/08/18 Page 9 of 26


Hon. Magistrate Judge Virginia K. Demarchi
U.S. DISTRICT COURT
November 7, 2018
Page 9 of9

       The undersigned agree that Lead Counsel in this matter, for the respective parties engaged in
a confer effort about the discovery that was disputed (and noticed in this letter), and no compromise
was able to be reached.




                                                            v~W.r~·
                                                             VINCE W. FINALDI, Esq.
                                                             MANLY, STEWART & FINALDI
                                                             Counsel for Plaintiff Alexandra Rose


                                                               a~£
                                                             Raisman


                                                             ERIC HUBBARD, Esq.
                                                             ROPES & GRAY LLP
                                                             Counsel for Ropes & Gray




71765 158 2
Case 5:18-cv-02479-BLF Document 95 Filed 11/08/18 Page 10 of 26




 EXHIBIT “1”
                     Case 5:18-cv-02479-BLF Document 95 Filed 11/08/18 Page 11 of 26


AO 888 (Rev. 02/ 14) Subpoena to Produce Documents, Infonnation, or Objects or to Permit Inspection of Premises in a Civil Action


                                        UNITED STATES DISTRICT COURT
                                                                           for the
                                                           Northern District of California

              ALEXANDRA ROSE RAISMAN
                                                                               )
                               Plaintiff                                       )
                                   v.                                          )        Civil Action No.         5:18-cv-02479-BLF
  UNITED STATES OLYMPIC COMMITTEE, ET AL.                                      )
                                                                               )
                              Defendant                                        )

                        SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
                          OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

 To:    CUSTODIAN OF RECORDS FOR ROPES & GRAY, Three Embarcadero Center San Francisco, CA 94111-4006

                                                       (Name ofperson to whom this subpoena is directed)

    .tf Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
material: SEE ATTACHMENT "1".



 Place: DDS Legal Services;                                                              Date and Time:
        2900 Bristol Street, Suite 106
                                                                                                             11/01/201810:00 am
        Costa Mesa, CA 92626

     0 Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
other prope1iy possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

IPlace,                                                                                IDate and Time,

        The fol lowing provisions of Fed. R. Civ. P. 45 are attached - Rule 45( c ), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

Date:        09/26/2018

                                   CLERK OF COURT
                                                                                            OR

                                           Signature of Clerk or Deputy Clerk


The name, address, e-mail address, and telephone number of the attorney representing (name ofparty)                                  Plaintiff
Alexandra Rose Raisman                                                                           , who issues or requests this subpoena, are:
Alex E. Gunny, Esq .; Manly, Stewart & Finaldi ; 19100 Von Karman Avenue, Suite 800, Irvine, CA 92612

                               Notice to the person who issues or requests this subpoena
[fthis subpoena commands the production of documents, electronically stored information, or tangible things or the
inspection of premises before trial, a notice and a copy of the subpoena must be served on each party in this case before
it is served on the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).
                     Case 5:18-cv-02479-BLF Document 95 Filed 11/08/18 Page 12 of 26


AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action (Page 2)

Civil Action No. 5:18-cv-02479-BLF

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

             I received this subpoena for       (name of individual and title, ifa11.1)

011 (dale)



             0 I served the subpoena by delivering a copy to the named person as follows:


                                                                                           on (date)                                   ; or

             0 I returned the subpoena unexecuted because:
                                                                              ----------------·----·-----·----




             Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
             tendered to the witness the fees for one clay's attendance, and the mileage allowed by law, in the amount of
             $


My fees are$                                       for travel and $                             for services, for a total of$                 0.00



             I declare under penalty ofpetjury that this information is true.


Date:
                                                                                                   Server's signature



                                                                                                 Printed name and title




                                                                                                    Server's address


Additional information regarding attempted service, etc.:
                      Case 5:18-cv-02479-BLF Document 95 Filed 11/08/18 Page 13 of 26


AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action(Pagc 3)

                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                               (ii) disclosing an unretained expert's opinion or information that docs
                                                                                  not describe specific occurrences in dispute and results from the expert's
  (I) For a Trial, Hearing, or Deposition. A subpoena may command a               study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                    (C) Specijying Conditions as an Alternative. In the circumstances
   (A) within 100 miles of where the person resides, is employed, or              described in Rule 45(d)(3)(B), the court may, instead of quashing or
regularly transacts business in person; or                                        modifying a subpoena, order appearance or production under specified
   (B) within the state where the person resides, is employed, or regularly       conditions if the serving party:
transacts business in person, if the person                                            (i) shows a substantial need for the testimony or material that cannot be
      (i) is a party or a party's ofliccr; or                                     otherwise met without undue hardship; and
      (ii) is commanded to atlend a trial and would not incur substantial              (ii) ensures that the subpoenaed person will be reasonably compensated.
expense.
                                                                                  (e) Duties in Responding to a Subpoena.
 (2) For Other DiscovelJ'· A subpoena may command:
   (A) production of documents, electronically stored information, or               (1) Producing Documents or Electronically Stored Information. These
tangible things at a place within 100 miles of where the person resides, is       procedures apply to producing documents or electronically stored
employed, or regularly transacts business in person; and                          information:
   (B) inspection of premises at the premises to be inspected.                       (A) Documents. A person responding to a subpoena to produce documents
                                                                                  must produce them as they are kept in the ordinary course of business or
(d) Protecting a Person Subject to a Subpoena; Enforcement.                       must organize and label them to correspond to the categories in the demand.
                                                                                     (B) Form for Producing Electronically Stored Information Not Specified.
  (I) Avoiding Undue Burden or Expense; Sanctions. A party or attorney            If a subpoena docs not specify a form for producing electronically stored
responsible for issuing and serving a subpoena must take reasonable steps         information, the person responding must produce it in a form or forms in
to avoid imposing undue burden or expense on a person subject to the              which it is ordinarily maintained or in a reasonably usable form or forms.
subpoena. The court for the district where compliance is required must               (C) Electronically Stored Iriformatio11 Produced in Only One Form. The
enforce this duty and impose an appropriate sanction-which may include            person responding need not produce the same electronically stored
lost earnings and reasonable attorney's foes--on a party or attorney who          information in more than one form.
fails to comply.                                                                     (D) Inaccessible Electronically Stored lr!formation. The person
                                                                                  responding need not provide discovery of electronically stored information
 (2) Command to Produce Materials or Permit Inspection.                           from sources that the person identifies as not reasonably accessible because
  (A) Appearance Not Required. A person commanded to produce                      of undue burden or cost. On motion to compel discovery or for a protective
documents. electronically stored information, or tangible things, or to           order, the person responding must show that the information is not
permit the inspection of premises, need not appear in person at the place of      reasonably accessible because of undue burden or cost. If that showing is
production or inspection unless also commanded to appear for a deposition,        made, the court may nonetheless order discovery from such sources if the
hearing, or trial.                                                                requesting party shows good cause, considering the limitations of Rule
   (B) Objections. A person commanded to produce documents or tangible            26(b)(2)(C). The court may specify conditions for the discovery.
things or to permit inspection may serve on the party or attorney designated
in the subpoena a written objection to inspecting, copying, testing, or           (2) Claiming Privilege or Protection.
sampling any or all of the materials or to inspecting the premises-or to            (A) Information Withheld. A person withholding subpoenaed information
producing electronically stored information in the form or forms requested.       under a claim that it is privileged or subject to protection as trial-preparation
The objection must be served before the earlier of the time specified for         material must:
compliance or 14 days after the subpoena is served. If an objection is made,           (i) expressly make the claim; and
the following rules apply:                                                             (ii) describe the nature of the withheld documents, communications, or
     (i) Al any time, on notice to the commanded person, the serving party        tangible things in a manner that, without revealing information itself
may move the court for the district where compliance is required for an           privileged or protected, will enable the parties to assess the claim.
order compelling production or inspection.                                          (B) Information Produced. If information produced in response to a
      (ii) These acts may be required only as directed in the order, and the      subpoena is subject to a claim of privilege or of protection as
order must protect a person who is neither a party nor a party's oflicer from     trial-preparation material, the person making the claim may notify any party
significant expense resulting from compliance.                                    that received the information of the claim and the basis for it. After being
                                                                                  notified, a party must promptly return, sequester, or destroy the specified
 (3) Quashing or Modijj,ing a Subpoena.                                           information and any copies it has; must not use or disclose the information
   (A) When Required. On timely motion, the court for the district where          until the claim is resolved; must take reasonable steps to retrieve the
compliance is required must quash or modify a subpoena that:                      information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                              present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits              compliance is required for a determination of the claim. The person who
spccilkd in Ruic 45(c);                                                           produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, ifno      resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                      (g) Contempt.
  (B) When Permitted. To protect a person subject to or atfocted by a             The court for the district where compliance is required-and also, after a
subpoena, the court for the district where compliance is required may, on         motion is transferred, the issuing court-may hold in contempt a person
motion, quash or modify the subpoena ifit requires:                               who, having been served, fails without adequate excuse to obey the
      (i) disclosing a trade secret or other confidential research,               subpoena or an order related to it.
development, or commercial information; or



                                        For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).
          Case 5:18-cv-02479-BLF Document 95 Filed 11/08/18 Page 14 of 26
Deposition Subpoena For Production of Documents
Ropes & Gray Custodian of Records
Attachment 1


                                      ATTACHMENT 1

Request No. 1:

       Please produce all documents you received from USA Gymnastics ("USAG"), with respect

to Ropes & Gray's investigation regarding former Dr. Lawrence Gerrard Nassar ("Nassar").

Request No. 2:

       Please produce all documents you received from the United States Olympic Committee

("USOC"), with respect to Ropes & Gray's Investigation of Nassar.

Request No. 3:

       Please produce all witness statements in your possession, custody or control, regarding

Ropes & Gray's investigation of Nassar.

Request No. 4:

       Please produce all documents produced (or otherwise sent to) to Ropes & Gray from the

United States Olympic Committee or its counsel.

Request No. 5:

       Please produce all reports (whether in final or draft format) regarding the investigation of

Ropes & Gray.

Request No. 6:

       Please produce all correspondence that was sent to you by USOC, regarding Nassar.

Request No. 7:

       Please produce all correspondence that was sent to you by USAG, regarding Nassar.
                          Case 5:18-cv-02479-BLF Document 95 Filed 11/08/18 Page 15 of 26


                                                          CERTIFICATE OF SERVICE
                    1

                    2            I am a resident of the State of California, over the age of eighteen years, and
                         not a party to the within action. My business address is Manly, Stewart & Finaldi, 19100 Von
                    3    Karman Ave., Suite 800, Irvine, CA 92612.

                    4           On September 26, 2018, I served the within documents:

                    5          1)  SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
                    6    OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION TO CUSTODIAN OF
                         RECORDS FOR ROPES & GRAY
                    7
                         []      ELECTRONIC - As addressed to all parties appearing on the Court's ECF service list in
                    8    this action via the Central District of California's Court's CM/ECF system, and shall be available
                         for viewing and downloading from the ECF system.
                    9
                         [X]     BY U.S. MAIL
                    10
                         []      I deposited the sealed envelope with the United States Postal Service, with the postage
                         fully prepaid.
.... o              11
Qo                       [X]     I placed the envelope for collection and mailing, following our ordinary business
,-l"°
<~
               C         practices. I am readily familiar with this business's practice for collecting and processing
               O'   12
:z·-N
      =. . .
1-4{/)\0
               O'
               O'
                I
                         correspondence for mailing. On the same day that correspondence is placed for collection and
""-      N <"            mailing, it is deposited in the ordinary course of business with the United States Postal Service,
fl(! !'O\ ir        13
      o, OS <"
                         in a sealed envelope with postage fully prepaid.
E-<<·=,..
~        ,_ O'
< ;;..8 ~ 14
~ 5;:: ~                       FEDERAL - I certify under penalty of perjury under the law of the United States of
lil;l:,J~"
E-,~ • C
00    o, C
                    15   America that the foregoing is true and correct.
   C: C: ..i:
>'O·-
  >> C
~        ;:: t;
               Q;
                    16          Executed on September 26, 2018, at Irvine, California.
:zo            E-
<'.::
~~                  17
                                                                              Isl Kathy Frederiksen
                    18                                                 Kathy Frederiksen

                    19

                    20

                    21

                    22

                    23

                    24

                    25

                    26

                    27

                    28



                                                                         -1-
     Case 5:18-cv-02479-BLF Document 95 Filed 11/08/18 Page 16 of 26


                                       SERVICE LIST
1               Alexandra Rose Raisman v. United States Olympic Committee, et al.
2                             USDC, Case No. 5:18-cv-02479-BLF

3    Kevin James Minnick
     Skadden Arps Slate Meagher and Flom LLP
4    300 South Grand Avenue Suite 3400
     Los Angeles, CA 90071
5    213-687-5000
6    Fax: 213-687-5600
     Email: kevin.minnick@,skadden.com
7    Attorneys for Defendant MICHIGAN ST A TE UNIVERSITY

8    Mitchell A. Kamin
     mkamin@cov.com
9
     Carolyn Kubota
10   ckubota@cov.com
     Mark Y. Chen
     mchen@cov.com
     Paulina Slagter
     pslagter@cov.com
     COVINGTON & BURLING LLP
     1999 Avenue of the Stars, Suite 3500
     Los Angeles, CA 90067-4643
     Telephone: + 1 424-332-4800
     Facsimile:+ 1 424-332-4749
     Attorneys for Defendant UNITED STATES OLYMPIC COMMITTEE

     Udit Sood
     usood@cov.com
18   David M. Jolley
     djolley@cov.com
19   COVINGTON & BURLING LLP
     One Front Street, 35th Floor
20   San Francisco, California 94111-5356
     Telephone: + 1 (415) 591-6000
21
     Facsimile:+ 1 (415) 591-6091
22   Attorneys for Defendant UNITED STATES OLYMPIC COMMITTEE

23

24

25

26

27

28



                                               -2-
                            Case 5:18-cv-02479-BLF Document 95 Filed 11/08/18 Page 17 of 26


                           Margaret M. Holm
                      1    Melissa McKenna Leos
                      2    Sheryl M Rosenberg
                           Clyde & Co US LLP
                      3    2020 Main Street
                           Suite 1100
                      4    Irvine, CA 92614-8234
                           (949) 567-7838 (Direct)
                      5    (714) 322-5578 (Cell)
                      6    margaret.holm@clydeco.us
                           Melissa.leos@clydeco.us
                      7    sheryl.rosenberg@clydeco.us
                           Attorneys for Defendants USA GYMNASTICS, an Indiana business entity of form unknown and
                      8    Defendant PAUL PARILLA
                      9
                           Edith R Matthai
                      10   Leigh Porter Robie
                           Robie and Matthai
.,.o                  11   500 South Grand Avenue Suite 1500
Qo
,-loo          C           Los Angeles, CA 90071
<~
z·;~a 12
    a                      213-706-8000
•tll\O         q-
'-'< N <'                  Fax: 213-706-9913
~    :'Ch .,.         13
      ., o:l "             ematthai@romalaw.com
[,,<~·=--
~    .. a                  lrobie@romalaw.com
<;~~ 14
~     e:.:::-...           Attorneys for Defendant STEVE PENNY
""~c:l
[,,<:a.I " 15
           n     I'
rLJ     <>       C
      C: C: ,.c
;;o--
  >>,;
                 i:
-1      ~ ~           16
zo        E-
<:::
~~                    17

                      18

                      19

                      20

                      21

                      22

                      23

                      24

                      25

                      26

                      27

                      28


                                                                     -3-
Case 5:18-cv-02479-BLF Document 95 Filed 11/08/18 Page 18 of 26




 EXHIBIT “2”
        Case 5:18-cv-02479-BLF Document 95 Filed 11/08/18 Page 19 of 26




Ropes & Gray is conducting an independent investigation into the decades-long abuse of athletes
by Dr. Larry Nassar, including not only “who knew what when” and what was done in response,
but also the circumstances that contributed to and allowed for Nassar’s abuse to continue for
such an extended period of time. In conducting our investigation, we have both (i) complete
independence and (ii) broad discretion and scope to get to the bottom of what happened,
including any systemic deficiencies, failures of oversight and contributing cultural conditions.

With regard to our independence:

      We are not providing legal advice to any individual or organization.
      We are not acting as lawyers to any individual or organization.
      We have full discretion to conduct the investigation and make factual findings in
       whatever way we choose. We alone will decide what will be included in our report.
      Our full report will be made available to the public upon completion of our investigation.
      There is no attorney-client privilege that attaches to our factual findings.
      We have not previously represented the United States Olympic Committee or USA
       Gymnastics, and we have committed as a firm that Ropes & Gray will not represent
       either organization on any matter, however unrelated, for an extended period of years
       following completion of our independent investigation.


With regard to the scope of our Investigation:

      Our investigative scope is not narrowly limited to "who knew what when" and what was
       done in response, but more broadly encompasses all relevant contributing conditions and
       factors.
      We have the authority to determine what is relevant to our investigation, including
       witnesses, documents and other information. Our investigation includes interviews of
       officers, directors, employees and agents as well as review of emails, internal
       communications, central files and other records.
      If anyone asserts that any information we request is privileged, confidential or not
       relevant and declines to provide access to us, we will so state in the public report of our
       findings.
      In making factual findings regarding contributing conditions and factors, our review will
       include any systemic deficiencies, failures of oversight and contributing cultural
       conditions.
      We have committed and are bringing to bear the full resources of our law firm to uncover
       and publicly report the truth of what went wrong, in all of its dimensions.
        Case 5:18-cv-02479-BLF Document 95 Filed 11/08/18 Page 20 of 26




We welcome input from any individual or organization with information potentially relevant to
our independent investigation. We hope that we will have the opportunity to meet with and hear
directly from you.

For those who wish to provide information relevant to the independent investigation, Ropes &
Gray has set up a hotline and an email account. The hotline number is 833-458-8316 or +1-617-
235- 4070. The email address is USOCinvestigation@ropesgray.com. A member of our
investigative team will respond promptly, within one business day, to your call or email. Please
know that we will keep your identity confidential unless you give us express permission to
disclose it, except as may be required to protect a minor from harm or as otherwise mandated by
law.




                                               -2-
Case 5:18-cv-02479-BLF Document 95 Filed 11/08/18 Page 21 of 26




 EXHIBIT “3”
          Case 5:18-cv-02479-BLF Document 95 Filed 11/08/18 Page 22 of 26


             ROPES & GRAY LIP
             1211 AV[NUE OF THE AMERICAS
             NEW YORK, NY 10036-8704
             WWW.ROPESGRAY.COM




                                                                      Eric R. Hubbard
                                                                      T +l 212 596 9146
                                                                      eric.hubbard@ropesgray.com

                                           October 18, 2018



BYE-MAIL

Alex E. Cunny, Esq.
Manly, Stewart & Finaldi
19100 Von Karman Ave, Suite 800
Irvine, CA 92612

  Non-Party Subpoena in Raisman v. U.S. Olympic Committee. et al., Case No. 18-cv-02479-BLF

Dear Mr. Cunny:

               We write in response to a non-party Subpoena to Produce Documents, Information, or
Objects or to Permit Inspection of Premises in a Civil Action, served on our San Francisco office on
October 4, 2018 (the "Subpoena"), issued on behalf of plaintiff Alexandra Rose Raisman in the above-
referenced action. The Subpoena seeks to discover certain documents obtained or prepared by Ropes
& Gray during its ongoing independent investigation into the abuse of athletes by Larry Nassar.

                 Without waiving any objections, and pursuant to Federal Rule of Civil Procedure 45,
this letter serves as our written objection to the production of documents in response to the Subpoena.

                As an initial matter, Ropes & Gray objects to the Subpoena and each request as
untimely and unduly burdensome. This objection arises in large part from the fact that this Subpoena
seeks documents and witness statements obtained or prepared by Ropes & Gray during our active,
independent investigation. Such requests intrude on the investigative process itself. For example,
premature disclosure of witness statements before completion of the investigation may have
significant detrimental effects, which likely will disrupt, complicate, and potentially comprise the
quality of the investigation and delay its conclusion.

                As it has stated publicly, Ropes & Gray intends to release to the public a report upon
completion of the independent investigation. Responding to this Subpoena before the issuance of the
report would be premature, would serve as a distraction to the investigation, and likely would have a
chilling effect on witness participation in our investigation.

               Moreover, parties to the litigation can acquire most of the materials sought in the
Subpoena through traditional means of discovery from the parties that are asserted to have provided
materials to Ropes & Gray, thereby avoiding the imposition of an undue burden on our firm.
          Case 5:18-cv-02479-BLF Document 95 Filed 11/08/18 Page 23 of 26




Alex E. Cunny, Esq.                              -2-                                 October 18, 2018


               Finally, although this investigation in general is not protected by the attorney-client
privilege, Ropes & Gray retains the right to assert any applicable privileges, including that the
requested materials may implicate the strategies, mental impressions and other intellectual reflections
of legal counsel at Ropes & Gray, to which the law accords special consideration and that may be
protected from discovery as work-product.

               In light of the foregoing, we object to the Subpoena and will not be producing the
documents requested therein at this particular point in time. However, we are happy to engage in a
dialogue with you to further address your requests. If you would like to do so, kindly reach out to me
directly via email or phone. I've provided both in my letterhead on the first page of this response.

                                             Best regards,

                                                {-
                                             Eric R. Hubbard, Esq.
                                             General Counsel

ERH:kce
                                         Case 5:18-cv-02479-BLF Document 95 Filed 11/08/18 Page 24 of 26


                                                                        CERTIFICATE OF SERVICE
                                   1

                                   2           I am a resident of the State of California, over the age of eighteen years, and
                                        not a party to the within action. My business address is Manly, Stewart & Finaldi,
                                   3    19100 Von Karman Ave., Suite 800, Irvine, CA 92612.
                                   4           On November 8, 2018, I served the within documents:
                                               1) DISCOVERY LETTER BRIEF AS TO SUBPOENA TO ROPES &
                                   5    GRAY
                                   6           ELECTRONIC - As addressed to all parties appearing on the Court's ECF
                                        service list in this action via the North District of California's Court's CM/ECF
                                   7    system, and shall be available for viewing and downloading from the ECF system.
                                   8
                                        Eric R. Hubbard
                                   9    Emily A. Cobb
                                   10   Joan McPhee
                                        James Dowden
                                   11   General Counsel
19100 Von Karman Ave., Suite 800
MANLY, STEWART & FINALDI




                                        ROPES & GRAY LLP
   Telephone: (949) 252-9990




                                   12
     Irvine, California 92612




                                        T +1 212 596 9146
                                   13
                                        1211 Avenue of the Americas
                                   14   New York, NY 10036-8704
                                        eric.hubbard@ropesgray.com
                                   15
                                        Emily.Cobb@ropesgray.com
                                   16   Joan.McPhee@ropesgray.com
                                        James.Dowden@ropesgray.com
                                   17

                                   18   [X]     BY U.S. MAIL
                                        []      I deposited the sealed envelope with the United States Postal Service, with the postage
                                   19   fully prepaid.
                                        [X]     I placed the envelope for collection and mailing, following our ordinary business
                                   20   practices. I am readily familiar with this business’s practice for collecting and processing
                                        correspondence for mailing. On the same day that correspondence is placed for collection and
                                   21   mailing, it is deposited in the ordinary course of business with the United States Postal Service,
                                        in a sealed envelope with postage fully prepaid.
                                   22   [X]     BY E-MAIL OR ELECTRONIC TRANSMISSION I caused the documents to be sent
                                        to the persons on the e-mail addresses as listed above. I did not receive, within a reasonable time
                                   23   after the transmission, any electronic message or other indication that the transmission was
                                        unsuccessful.
                                   24
                                               FEDERAL - I certify under penalty of perjury under the law of the United
                                   25   States of America that the foregoing is true and correct.
                                               Executed on November 8, 2018, at Irvine, California.
                                   26

                                   27                                                   /s/ Kathy Frederiksen
                                                                                     Kathy Frederiksen
                                   28


                                                                                        -1-
                                        Case 5:18-cv-02479-BLF Document 95 Filed 11/08/18 Page 25 of 26



                                   1                                       SERVICE LIST
                                                    Alexandra Rose Raisman v. United States Olympic Committee, et al.
                                   2
                                                                  USDC, Case No. 5:18-cv-02479-BLF
                                   3
                                        Kevin James Minnick
                                   4    Skadden Arps Slate Meagher and Flom LLP
                                        300 South Grand Avenue Suite 3400
                                   5    Los Angeles, CA 90071
                                        213-687-5000
                                   6
                                        Fax: 213-687-5600
                                   7    Email: kevin.minnick@skadden.com
                                        Attorneys for Defendant MICHIGAN STATE UNIVERSITY
                                   8
                                        Mitchell A. Kamin
                                   9    Carolyn Kubota
                                   10   Mark Y. Chen
                                        Paulina Slagter
                                   11   COVINGTON & BURLING LLP
19100 Von Karman Ave., Suite 800
MANLY, STEWART & FINALDI




                                        1999 Avenue of the Stars, Suite 3500
   Telephone: (949) 252-9990




                                   12   Los Angeles, CA 90067-4643
     Irvine, California 92612




                                        Telephone: + 1 424-332-4800
                                   13   Facsimile: + 1 424-332-4749
                                   14   Attorneys for Defendant UNITED STATES OLYMPIC COMMITTEE

                                   15   Udit Sood
                                        David M. Jolley
                                   16   COVINGTON & BURLING LLP
                                        One Front Street, 35th Floor
                                   17   San Francisco, California 94111-5356
                                   18   Telephone: + 1 (415) 591-6000
                                        Facsimile: + 1 (415) 591-6091
                                   19   Attorneys for Defendant UNITED STATES OLYMPIC COMMITTEE

                                   20   Margaret M. Holm
                                        Melissa McKenna Leos
                                   21
                                        Sheryl M Rosenberg
                                   22   Clyde & Co US LLP
                                        2020 Main Street, Suite 1100
                                   23   Irvine, CA 92614-8234
                                        (949) 567-7838 (Direct)
                                   24   (714) 322-5578 (Cell)
                                        margaret.holm@clydeco.us
                                   25
                                        Melissa.leos@clydeco.us
                                   26   sheryl.rosenberg@clydeco.us
                                        Attorneys for Defendants USA GYMNASTICS, an Indiana business entity of form unknown and
                                   27   Defendant PAUL PARILLA
                                   28


                                                                                   -2-
                                        Case 5:18-cv-02479-BLF Document 95 Filed 11/08/18 Page 26 of 26


                                        Edith R Matthai
                                   1    Leigh Porter Robie
                                   2    Robie and Matthai
                                        500 South Grand Avenue Suite 1500
                                   3    Los Angeles, CA 90071
                                        213-706-8000
                                   4    Fax: 213-706-9913
                                        ematthai@romalaw.com
                                   5    lrobie@romalaw.com
                                   6    Attorneys for Defendant STEVE PENNY

                                   7

                                   8

                                   9

                                   10

                                   11
19100 Von Karman Ave., Suite 800
MANLY, STEWART & FINALDI

   Telephone: (949) 252-9990




                                   12
     Irvine, California 92612




                                   13

                                   14

                                   15

                                   16

                                   17

                                   18

                                   19

                                   20

                                   21

                                   22

                                   23

                                   24

                                   25

                                   26

                                   27

                                   28


                                                                              -3-
